Citation Nr: 0810720	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  06-33 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Phoenix, Arizona


THE ISSUE

1.  Entitlement to an increase in a 10 percent rating for 
bilateral hearing loss.   
 
2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from March 1943 to August 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 RO rating decision that 
denied an increase in a 10 percent rating for bilateral 
hearing loss.  In January 2008, the veteran testified at a 
Travel Board hearing at the RO.  


FINDINGS OF FACT

1.  The veteran's service-connected bilateral hearing loss is 
manifested by auditory acuity Level XI in the right ear and 
auditory acuity Level I in the left ear.  

2.  The veteran's current tinnitus is the result of exposure 
to acoustic trauma during his active service.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R §§ 4.85, 4.86, Diagnostic Code 6100 
(2007).  

2.  Tinnitus was incurred in active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim, including what subset of the 
necessary information or evidence, if any, the claimant is to 
provide and what subset of the necessary information or 
evidence the VA will attempt to obtain.  Also, a general 
notification that the claimant may submit any other evidence 
he has in his possession that may be relevant to the claim.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

Recently, the United States Court of Appeals for Veterans 
Claims (Court) held in Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), that for a claim for increased compensation, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Id.  
Further, under Vazquez, if the Diagnostic Code under which 
the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, slip op. at 5-6.

In this case, in November 2004 and February 2006 letters, the 
RO provided notice to the veteran regarding what information 
and evidence is needed to substantiate the claim for an 
increased rating, as well as what information and evidence 
must be submitted by the veteran, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of or submit any further evidence in his 
possession that pertains to the claims.  A March 2006 letter 
also advised the veteran of how disability evaluations and 
effective dates are assigned, and the type evidence which 
impacts those determinations.  The case was last 
readjudicated in October 2006.  

Additionally, the Board finds it pertinent that in a January 
2008 statement, the veteran specifically reported that there 
was more to the negative effects from his bilateral hearing 
loss than the combined rating schedule.  The January 2008 
statement, with the reference to the requirements of the 
combined rating schedule, shows that the veteran had actual 
knowledge of the criteria that must be met for a higher 
rating to be awarded.  Further, at the January 2008 Board 
hearing, the veteran specifically testified as to the effect 
of his bilateral hearing loss on his previous employment and 
his daily life.  Therefore, a remand for additional 
notification regarding criteria with which the veteran is 
already quite familiar would serve no useful purpose.  

Also, the Board finds that as to the issue of entitlement to 
service connection for tinnitus, VA has substantially 
satisfied the duties to notify and assist as required by 38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2005) and 38 
C.F.R. § 3.159 (2007).  To the extent there may be any 
deficiency of notice or assistance as to this issue, there is 
no prejudice to the veteran in proceeding given the favorable 
nature of the Board's decision.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
following: the veteran's service medical records; post-
service private and VA treatment records; VA examination 
reports; lay statements; and hearing testimony.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of these matters on the merits.  
See Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes the following:  his contentions; 
service medical records; post-service private and VA 
treatment records; VA examination reports; lay statements; 
and hearing testimony.  Although the Board has an obligation 
to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted 
by the veteran or obtained on his behalf be discussed in 
detail.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate each 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).  

I.  Bilateral Hearing Loss

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  The 
Board interprets reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability.  See 38 C.F.R. § 4.2.  
Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3.  
Where there is a question as to which of two evaluations 
apply, the higher of the two will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  38 C.F.R. § 4.7. The Board will 
evaluate functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity.  See 38 C.F.R. § 4.10.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  A recent decision of the Court has held that in 
determining the present level of disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results. 
Lendenmann v. Principi, 3 Vet. App. 345(1992).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85.  

A regulation, 38 C.F.R. § 4.86, also provides an alternative 
method for rating exceptional patterns of hearing impairment.  
Such regulation provides:

(a) When the pure tone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.

(b) When the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.  

VA treatment records dated from June 2004 to September 2004 
show treatment for bilateral hearing loss.  A June 2004 VA 
audiological treatment report indicated that the veteran 
reported that he had decreased hearing in both ears, worse in 
his right ear, since 1946.  It was noted that the veteran had 
noise exposure during the military.  The veteran stated that 
he had constant tinnitus.  The assessment was moderate to 
profound sensorineural hearing loss in the right ear and 
normal hearing through 1500 Hertz, sloping to a mild to 
profound sensorineural hearing loss, in the left ear.  It was 
noted that speech recognition was good in the veteran's left 
ear and unmeasurable in the right ear.  A June 2004 VA 
audiological evaluation report noted that pure tone 
thresholds in the veteran's right ear were 110, 115+, 115+, 
and 115+ decibels at 1000, 2000, 3000, and 4000 Hertz.  Pure 
tone thresholds in the veteran's left ear were 20, 35, 60, 
and 70 decibels at the same frequencies.  The Board notes 
that the June 2004 VA audiological report provided some 
relevant data required by the VA, but the results were 
incomplete for VA purposes.  Specifically, there was no 
indication that the Maryland CNC Test was used as required by 
38 C.F.R. § 4.85(a).  

VA treatment entries dated in July 2004, August 2004, and 
September 2004 referred to additional treatment.  

A December 2004 lay statement from the veteran's wife 
indicated that the veteran's hearing had continued to 
deteriorate.  She stated that he could not hear anything she 
would say at home unless they were in the same room and she 
spoke very loudly.  A lay statement from two individuals who 
reside with the veteran indicated that his hearing had been 
steadily deteriorating.  They reported that, as the veteran 
resided in their home, they had direct and continual 
observation of his impairment.  It was noted that the 
veteran's directional loss was most notable and that he could 
not locate the handset phone when it would ring or locate 
other sounds.  

A December 2004 VA audiological examination report noted that 
pure tone thresholds in the veteran's right ear were 105, 
105, 105, and 105 decibels at 1000, 2000, 3000, and 4000 
Hertz.  The average pure tone threshold in the veteran's 
right ear was 105 decibels and the speech recognition 
ability, using the Maryland CNC Test, was 0 percent.  Pure 
tone thresholds in the veteran's left ear were 25, 35, 60, 
and 70 decibels at the same frequencies.  The average pure 
tone threshold in the veteran's left ear was 48 decibels and 
the speech recognition ability, using the Maryland CNC Test, 
was 92 percent.  The diagnoses were severe to profound 
sensorineural hearing loss in the veteran's right ear and 
mild to severe high frequency sensorineural hearing loss in 
his left ear.  The examiner stated that no tinnitus was 
reported.  

VA treatment records dated in September 2005 referred to 
treatment for disorders including hearing loss.  

The most recent March 2006 VA audiological examination report 
indicated that pure tone thresholds in the veteran's right 
ear were 105, 105, 105, and 105 decibels at 1000, 2000, 3000, 
and 4000 Hertz.  The average pure tone threshold in the 
veteran's right ear was 105 decibels and the speech 
recognition ability, using the Maryland CNC Test, was 0 
percent.  Pure tone thresholds in the veteran's left ear were 
25, 35, 60, and 75 decibels at the same frequencies.  The 
average pure tone threshold in the veteran's left ear was 49 
decibels and the speech recognition ability, using the 
Maryland CNC Test, was 100 percent.  The diagnoses were 
severe to profound sensorineural hearing loss in the 
veteran's right ear and normal to severe sensorineural 
hearing loss in his left ear.  The examiner commented that 
there was no tinnitus.  

At the January 2008 Board hearing, the veteran testified that 
he wore hearing aids.  He also indicated that he had ringing 
in his ears.  He stated that they did not ask if he had 
ringing in his ears during the examination that he underwent 
in 2006.  The veteran indicated that he had suffered from 
ringing in the ears since service and that such was due to 
the acoustic trauma he suffered from a concussion from 
gunfire.  The veteran also discussed how his hearing 
difficulties had affected his activities such as having to 
get away from turkey hunting and not being able to drive 
alone.  He reported that he had more trouble hearing female 
voices because they were at a higher pitch.  He indicated 
that he retired in 1980 and that he had trouble hearing 
conversations before he retired.  The veteran's wife also 
testified as to his hearing difficulties.  

The Board notes that the June 2004 VA audiological report did 
not provide sufficient detail for rating purposes in 
accordance with the criteria of 38 C.F.R. § 4.85.  

The Board observes that the December 2004 VA audiological 
examination report rendered decibel averages and speech 
discrimination scores that correlate to auditory acuity Level 
XI in the right ear and auditory acuity Level I in the left 
ear under Table VI of 38 C.F.R. § 4.85.  The Board notes, 
however, that the right ear findings do qualify for 
consideration under Table V1a of 38 C.F.R. § 4.86(a).  Using 
that section, the veteran's hearing level in his right ear 
translates to auditory acuity Level XI.  This is the same 
result as that under Table VI.  Using Table VII of the rating 
schedule provisions on hearing loss, and entering Level XI 
for the right ear and Level I for the left ear, results in a 
10 percent rating for bilateral hearing loss under Diagnostic 
Code 6100.  

Additionally, the March 2006 VA audiological examination 
report rendered decibel averages and speech discrimination 
scores that correlate to auditory acuity Level XI in the 
right ear and auditory acuity Level I in the left ear under 
Table VI of 38 C.F.R. § 4.85.  The Board observes that the 
right ear findings again qualify for consideration under 
Table V1a of 38 C.F.R. § 4.86 (a).  Using that section, the 
veteran's hearing level in his right ear translates to 
auditory acuity Level XI.  This is the same result as that 
under Table VI.  Using Table VII of the rating schedule 
provisions on hearing loss, and entering Level XI for the 
right ear and Level I for the left ear, results in a 10 
percent rating for bilateral hearing loss under Diagnostic 
Code 6100.  

Based on the reports during the period of the appeal, none of 
the veteran's hearing tests support findings that would 
warrant more than the assigned 10 percent rating.  

The Board is sympathetic to the veteran's contentions 
regarding the severity of his service-connected bilateral 
hearing loss.  However, applying the rating criteria to the 
audiological test results does not warrant a rating higher 
than 10 percent.  The use of hearing aids does not affect the 
veteran's rating, as hearing tests are conducted without 
hearing aids.  38 C.F.R. § 4.85(a).  

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected hearing loss 
presents an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2005); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  In this regard, the veteran is 
currently retired.  Although he has indicated that his 
hearing loss has affected his employment, there is nothing in 
the record to distinguish his case from the cases of numerous 
other veterans who are subject to the schedular rating 
criteria for hearing loss.  Marked interference with 
employment has not been shown at this time, nor has he been 
hospitalized for the disorder.  Therefore, the Board finds 
that the criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) for 
hearing loss are not met.  

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the Board must deny the claim.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




II.  Tinnitus

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service 
connection for a "chronic disease," may be granted if 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes that the issue of entitlement to service 
connection for tinnitus is not specifically on appeal.  At 
the January 2008 Board hearing, however, the veteran 
indicated that he had suffered from tinnitus since service.  
Additionally, the Board observes that it is known that 
tinnitus is often considered to have a common etiology with, 
or to be secondary to, sensorineural hearing loss.  See 2 
Cecil, Textbook of Medicine, § 464 at 2119-2120 (18th ed. 
1988).  The veteran's bilateral hearing loss, which is 
service-connected, clearly has a sensorineural component.  
For the purposes of this decision, the Board interprets the 
veteran's claim for entitlement to an increase in a 10 
percent for bilaterally hearing loss to also include a claim 
for service connection for tinnitus as his currently claimed 
tinnitus has an affect on his hearing loss.  

The veteran's service medical records show that he was 
exposed to a blast concussion during service and that he 
suffered unilateral deafness in his right ear.  An August 
1946 board of medical survey report noted that the veteran 
suffered tinnitus after being knocked down by a blast 
concussion from a 3-inch guy.  The diagnoses included 
deafness, unilateral.  

Post-service private and VA treatment records show treatment 
for hearing loss and for tinnitus on multiple occasions.  For 
example, a September 1957 VA audiological examination report 
noted that the veteran had tinnitus.  A May 1958 VA 
audiological examination report indicated that during 
service, the veteran walked under a 3-inch 50 mm gun when it 
was fired and was almost completely deaf for a period of 
three to four days.  It was reported that he had associated 
tinnitus which remained for an unknown period of time and 
would still recur periodically as a high pitched, almost pure 
tone.  

A June 2004 VA treatment entry noted that the veteran 
reported that he had constant tinnitus in both ears.  VA 
audiological examination reports dated in December 2004 and 
March 2006 indicated that no tinnitus was reported.  

At the January 2008 Board hearing, the veteran testified that 
he had ringing in the ears during service and that it had 
continued since that time.  

Tinnitus has been defined by the Court as a ringing, buzzing 
noise in the ears.  See YT v Brown, 9 Vet. App. 195, 196 
(1996); Kelly v. Brown, 7 Vet. App. 471 (1995) (citing 
Dorland's Illustrated Medical Dictionary 1725 (27th ed. 
1988)).  Due to the subjective nature of the disorder, the 
veteran, as a layperson is competent to testify as to his 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995). 
Accordingly, the Board concludes that the veteran's 
statements that he experienced tinnitus since service are 
competent to establish continuity of symptomatology, as he is 
also competent to testify that the ringing in his ears 
started during service (as is shown in service medical 
records), and has continued since then.  See Savage v Gober, 
10 Vet. App. 488, 495-98 (1997).  

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In addition, the Court specifically 
stated that entitlement need not be established beyond a 
reasonable doubt, by clear and convincing evidence, or by a 
fair preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in "relative equipoise, the law dictates that the veteran 
prevails."  Thus, the Board finds that the service connection 
is warranted for tinnitus.  


ORDER

An increased rating for bilateral hearing loss is denied.  

Service connection for tinnitus is granted.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


